{¶ 20} I respectfully dissent because I believe that the evidence showed that the police were justified in making a warrantless entry into the apartment on grounds that the loss or destruction of evidence was imminent. Minnesota v. Olson
(1990), 495 U.S. 91, 100. The evidence showed that the police had 1) a reasonable belief that third parties were inside the dwelling and 2) a reasonable belief that these third parties were aware that the police were at the door. See State v. Baker andBakey (Apr. 25, 1991), Cuyahoga App. Nos. 60352, 60353, unreported, citing United States v. Sangineto-Miranda (6th Cir. 1988), 859 F.2d 1501, 1512. The evidence not only showed that a third party opened the door to the police, but that West had been seen moving quickly into the second room of the apartment once it became clear to the occupants that the police were present. Although there was no specific testimony on exigent circumstances, the facts received at the suppression hearing admit no other conclusion but that the police showed an objectively reasonable basis for fearing the imminent destruction of evidence.